Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 1 of 7




          December 4, 2020
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 2 of 7




                                           AFFIDAVIT

        I, Lauren Darden, a Special Agent (SA) with the Federal Bureau of Investigation (FBI) being

 duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I have been a Special Agent with the FBI since March 2019. I am currently assigned

 to the FBI Miami Child Exploitation and Human Trafficking Task Force. In this capacity, I am

 responsible for conducting criminal investigations of statutes contained in Title 18 of the United

 States Code, including crimes related to child pornography and the sexual exploitation of children.

        2.      I have participated in investigations of persons suspected of violating federal child

 pornography laws, including Title 18, United States Code, Sections 2251, 2252 and 2252A. These

 investigations have included the use of surveillance techniques, the interviewing of subjects and

 witnesses, and the planning and execution of arrest, search, and seizure warrants. In the course of

 these investigations, I have reviewed still images and videos containing child pornography and

 images depicting minor children engaged in sexually explicit conduct on various forms of electronic

 media including computers and wireless telephones and have discussed and reviewed these materials

 with other law enforcement officers. Prior to my employment as a Special Agent, I was employed

 by the North Carolina State Bureau of Investigation Alcohol Law Enforcement Branch as a Special

 Agent from April 2015- March 2019. As such, I investigated crimes concerning alcohol related

 violations, controlled substances, gambling, and tobacco related investigations.

        3.      This Affidavit is submitted in support of a criminal complaint which charges Erick

 Mauricio MONTERO DE LEON (herein after referred to as MONTERO DE LEON) with




                                                   1
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 3 of 7




 distribution of visual depictions of minors engaged in sexually explicit conduct, in violation of Title

 18, United States Code, Section 2252(a)(2) and (b)(1).

        4.      The information set forth in this affidavit comes from my personal involvement in

 this investigation, as well as from information provided to me by other law enforcement officers and

 people with knowledge of the case. This affidavit does not represent every fact law enforcement

 knows about this investigation but is submitted for the limited purpose of establishing probable

 cause for the issuance of the criminal complaint against MONTERO DE LEON for the

 aforementioned criminal violations.

                             SUMMARY OF THE INVESTIGATION

        Investigation Conducted by Hollywood Police Department

 5.     During the month of June 2020, the South Florida ICAC received a cyber tip from the

 National Center for Missing and Exploited Children (NCMEC) concerning alleged child

 pornography discovered by Facebook Inc (Cyber tip number 74269967), in the account of one of

 their users. Facebook Inc. reported one of their users identified as Name: Erick Montero, Email

 Address:     erfamont@gmail.com,        Screen/Username:        Erick.montero.79462       and    User

 ID:100049767847537 with Profile URL: http://www.facebook.com/erick.montero.79462, uploaded

 five images depicting child pornography while utilizing the chat or instant messaging platform. A

 Hollywood Police Department Detective and FBI Task Force officer was assigned the Cyber Tip in

 August of 2020.

 6.     During the months of July 2020 and August 2020, the South Florida ICAC received Cyber

 tip numbers 74257022, 74599369, 77822884, and 77527904 from Facebook Inc regarding alleged

 child pornography in the account belonging to MONTERO DE LEON. Several of the image files


                                                   2
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 4 of 7




 reported are listed and described as follows:

        a.      828x4h61mr8cswow74285487_4008589515878465_7237912049356170687_o.jpg is

             described as an image of two pre-pubescent white females. The pre-pubescent female on

             the left is wearing a pink in color halter style top with no bottoms and laying on her back

             with her legs spread open, exposing her vagina. The pre-pubescent female on the right is

             wearing a yellow in color Disney Princess take top with no bottoms. She is laying on her

             back with her legs spread open, exposing her vagina.

        b.      cary0yjc85s8gw0c83224212_198499328149335_5789389668367768568_o.jpg is

             described as an image of one pre-pubescent white female who is completely naked. The

             pre-pubescent female is laying on her back with her legs bent at her knees while her

             thighs are spread open. The child uses both of her hands to spread open her vagina.

        c.       5xlwo00e2focw444106378517_303040441101937_6118642918145838567_o.jpg is

             described as an image of one pre-pubescent white female who is completely naked, along

             with an adult white male who is completely naked. The adult male is lying on his back.

             The child is facing away from the male while standing over his erect penis. The adult

             male has both of his hands on the child’s hips.

 7.     Subpoenas were sent to Comcast and Sprint for the IP addresses associated with the

 Facebook account. Comcast returned the following subscriber information provided the subscriber

 resided at 5223 Monroe St. Hollywood, FL.


        Sprint returned the following subscriber information:

                Name: Erick Montero De Leon
                Address: 518 NW 10th Ave Miami, FL 33136
                Account Establish Date: 11/09/2018

                                                   3
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 5 of 7




                  Billing Account Number: 680770006
                  Account Contact Numbers: (786)394-0635

 8.        MONTERO DE LEON’s vehicle, a 2017 Chevrolet Tahoe bearing Florida license plate

 number LDXG76, has been observed on a consistent basis at 5223 Monroe St, Hollywood, FL.

 MONTERO DE LEON has also been observed exiting the residence, walking around the property,

 and entering his vehicle.

 9.        On October 23, 2020, Hollywood Police Department obtained a search warrant for the

 Facebook Inc. account identified by username Erick Montero, Email Address: erfamont@gmail.com,

 Screenname or Username: erick.montero.79462 with E.S.P. User ID: 100049767847537. The search

 warrant was executed to Facebook Inc. Attn: Custodian of Records via their law enforcement online

 portal.

 10.       On November 21, 2020, Hollywood Police Department received data from Facebook Inc. in

 response to the aforementioned search warrant. In the date received from Facebook Inc., there were

 multiple images and videos containing child pornography, including the images of child

 pornography included in the NCMEC Cyber Tips previously listed.

           a.     The following files were located in the Facebook Inc. search warrant return:

                  i.      File unified_message4008588912545192.jpg is described as an image of two

                       pre-pubescent white females. The white female child on the left is wearing a pink

                       in color halter style top with no bottoms and is lying on her back with her legs

                       spread open exposing her vagina. This file was distributed to another individual

                       on June 28, 2020.

                 ii.      File unified_message_269592770971431.mp4 is described as a video of a

                       completely naked pre-pubescent female with blonde hair and a naked, adult male

                                                     4
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 6 of 7




                     engaging in sexual intercourse. The pre-pubescent female is lying on her back

                     with her legs spread open while the adult male inserts his erect penis into her

                     vagina. The pre-pubescent female is also observed on top of the adult male with

                     his erect penis inserted into her vagina. This file was distributed to another

                     individual on June 28, 2020.

              iii.      File unified_message_930750820761505.mp4 is described as a video of a

                     pre-pubescent white female with brown hair, wearing a pink in color top with a

                     brown in color bear and a cartoon character on the front. The pre-pubescent

                     female is observed lying on her back while on top of an orange table. An adult

                     white male who is completely naked if holding her legs apart while her vagina is

                     exposed. The adult white male is observed placing his erect penis into the pre-

                     pubescent female’s anus. The adult male is holding the pre-pubescent female’s

                     legs apart while he repeatedly inserts his erect penis into her anus. This file was

                     distributed to another Individual user on June 28, 2020.

        11.    On December 4, 2020, law enforcement executed a state search warrant at 5223

 Monroe St. Hollywood, FL with the assistance of Federal Bureau of Investigation Special Agents.

        12.    Present during the search of the residence was MONTERO DE LEON. MONTERO

 DE LEON was interviewed, waived his Miranda rights, and admitted that he had been receiving and

 distributing child pornography via Facebook and Telegram. MONTERO DE LEON stated that he

 belonged to several groups on Facebook and Telegram where he had shared and received images and

 videos of child pornography. He was shown some of the images and videos obtained from his

 Facebook account and he identified those images and videos as coming from the above-mentioned


                                                    5
Case 0:21-cr-60030-AHS Document 1 Entered on FLSD Docket 12/05/2020 Page 7 of 7




                                           4th
